Citation Nr: 1641312	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  08-33 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected glaucoma.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to the service-connected glaucoma.

3.  Entitlement to service connection for rheumatoid arthritis of the shoulders, to include as secondary to the service-connected glaucoma.

4.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to the service-connected glaucoma.

5.  Entitlement to an extraschedular rating in excess of 50 percent for bilateral primary open angle glaucoma.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007, October 2009, and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In the November 2007 rating decision, the RO denied entitlement to a rating in excess of 50 percent for bilateral open angle glaucoma and a TDIU.  The Board previously considered these two issues in February 2010 and February 2012.  

In the October 2009 rating decision, the RO denied entitlement to service connection for hypertension, gastroesophageal reflux disease (GERD), and rheumatoid arthritis of the shoulders.  Last, in the August 2010 rating decision, it denied entitlement to service connection for erectile dysfunction.

The Veteran was afforded a Board hearing in October 2009 on the issues of a higher rating for bilateral open angle glaucoma and a TDIU.  Thereafter, VA informed the Veteran that the Veterans Law Judge (VLJ) who conducted the hearing was no longer employed at the Board and offered him the opportunity to request another hearing.  The Veteran indicated that he desired a new Board hearing.  He subsequently testified before the undersigned VLJ at a hearing held via videoconference in July 2014.  Transcripts of both hearings are of record.  

Most recently, in November 2015, the Board remanded the issues on appeal for additional development, to include obtaining a VA addendum opinion.

In an August 2016 statement, the Veteran raised the issue of service connection for depression, as secondary to his service-connected glaucoma.  He attached a medical opinion in support of this contention.  The Board notes that this is not the first time that the Veteran has raised this particular issue.  In November 2008, he submitted medical literature about glaucoma, in which a paragraph on the emotional and psychological aspects of glaucoma appears highlighted.  Later, in a December 2009 statement, the Veteran indicated that his glaucoma was an extreme physical burden but also a mental struggle.  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

Pursuant to the November 2015 Board remand, the RO obtained an addendum opinion as to whether the Veteran's claimed hypertension, GERD, rheumatoid arthritis, and ED are related to his service-connected glaucoma or to his glaucoma medications.  A November 2015 VA examiner opined that the Veteran's hypertension, GERD, rheumatoid arthritis, and ED are less likely than not secondary to glaucoma or the medications used for it.  In this regard, the examiner stated that glaucoma is an isolated eye condition and does not cause hypertension or result in a condition of the gastrointestinal tract, shoulder arthritis, or ED.  

The November 2015 opinion is inadequate for the following reasons.  First, the examiner did not expressly address the aggravation prong of secondary service connection.  Second, the opinion lacks specificity with regard to the question of whether the claimed disabilities are secondary to the Veteran's glaucoma medications, which is the Veteran's main contention.  The Board also notes that the Veteran has twice submitted literature regarding several medications and their side effects.  See literature received in November 2008 and August 2010.  This evidence is relevant; nevertheless, it was not discussed by the VA examiner.  For these reasons, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Any future opinion should discuss the extent to which the claimed hypertension, GERD, rheumatoid arthritis, and ED have been caused or aggravated by the Veteran's medication treatment for glaucoma and should address the Veteran's contention that these disabilities are due to the cumulative effect of taking multiple glaucoma medications over the course of thirty years.  See, e.g, July 2010 statement; August 2010 notice of disagreement; December 2012 substantive appeal.

The November 2015 Board remand also instructed the AOJ to refer the issues of a higher rating for glaucoma and a TDIU for extraschedular consideration.  There is no indication that this directive has been completed.  Consequently, a remand is also required as to these issues.  Stegall v. West, 11 Vet. App. 268 (1998).




Accordingly, the case is REMANDED for the following action:


1.  Obtain and associate with the claims file any outstanding VA treatment records.  All requests and responses for the records must be documented in the claims file.  If any identified records cannot be obtained, notify the appellant of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, forward the claims file, including a copy of this remand, to the individual who provided the November 2015 VA opinion, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a) Is it at least as likely as not (probability of 50 percent or more) that the Veteran's hypertension was incurred in active service?  If not, is his hypertension at least as likely as not proximately due to the Veteran's service-connected glaucoma, to include his medications for the latter?  If not, then is it at least as likely as not that his hypertension has been aggravated by his service-connected glaucoma, to include use of medications?  Please address the Veteran's contention that the claimed disability is due to the cumulative effect of taking multiple glaucoma medications over the course of thirty years.

(b) Is it at least as likely as not (probability of 50 percent or more) that any current gastrointestinal disability was incurred in active service?  If not, is any current gastrointestinal disability at least as likely as not proximately due to the Veteran's service-connected glaucoma, to include his medications for the latter?  If not, then is it at least as likely as not that any current gastrointestinal disability has been aggravated by his service-connected glaucoma, to include medications?  Please address the Veteran's contention that the claimed disability is due to the cumulative effect of taking multiple glaucoma medications over the course of thirty years.

(c) Is it at least as likely as not (probability of 50 percent or more) that the Veteran's arthritis of both shoulders was incurred in active service?  If not, is his arthritis of both shoulders at least as likely as not proximately due to the Veteran's service-connected glaucoma, to include his medications for the latter?  If not, then is it at least as likely as not that his arthritis of both shoulders has been aggravated by his service-connected glaucoma, to include medications?  Please address the Veteran's contention that the claimed disability is due to the cumulative effect of taking multiple glaucoma medications over the course of thirty years.

(d) Is it at least as likely as not (probability of 50 percent or more) that the Veteran's ED was incurred in active service?  If not, is his ED at least as likely as not proximately due to the Veteran's service-connected glaucoma, to include his medications for the latter?  If not, then is it at least as likely as not that his ED has been aggravated by his service-connected glaucoma, to include medications?  Please address the Veteran's contention that the claimed disability is due to the cumulative effect of taking multiple glaucoma medications over the course of thirty years.

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered, including medical literature submitted by the Veteran.  In this regard, the Board notes that, in November 2008 and August 2008, the Veteran submitted literature about several medications and its side effects.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

3.  Additionally, the Veteran's claim should be submitted to the Director, Compensation and Pension Service, for consideration of an extraschedular rating in excess of 50 percent for primary open angle glaucoma (based on symptoms of eye pain) and an extraschedular TDIU.

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

	(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






